MEMORANDUM **
Jorge Rivera Soto seeks review of an order of the Board of Immigration Appeals (“BIA”) upholding an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss in *528part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s discretionary determination that Rivera Soto failed to show exceptional and extremely unusual hardship to a qualifying relative. See Romero-Torres v. Ashcroft, 327 F.3d 887, 892 (9th Cir.2003). Rivera Soto’s contention that the BIA’s order violated his equal protection rights does not amount to a colorable constitutional claim. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
The agency did not abuse its discretion in denying Rivera Soto’s motion to continue. See Gonzalez v. INS, 82 F.3d 903, 908 (9th Cir.1996) (stating that a decision whether to grant a continuance will be overturned only upon a showing of clear abuse of discretion). It follows that the agency did not violate Rivera Soto’s due process rights in denying a continuance. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error for a due process violation).
To the extent that Rivera Soto contends he was denied due process as a result of prior counsel’s alleged ineffectiveness, he has failed to demonstrate prejudice. Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). See id. (requiring prejudice to prevail on a due process challenge).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.